United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2866
                         ___________________________

                                   Kathy G. White

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                    Kansas City Area Transportation Authority

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: March 25, 2014
                               Filed: March 27, 2014
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and, KELLY, Circuit Judges.
                        ____________

PER CURIAM.

       Kathy White worked as a bus operator for the Kansas City Area Transportation
Authority (KCATA) from 2006 until her voluntary resignation in August 2009. She
reapplied for the same position a year later, but KCATA declined to rehire her, citing
her poor attendance during her tenure with KCATA. White then brought the instant
action, claiming violations of her rights under the Americans with Disabilities Act
(ADA), 42 U.S.C. § 12111, and the Family Medical Leave Act (FMLA), 29 U.S.C.
§ 2601. The district court1 granted KCATA’s motion for summary judgment, and this
appeal followed. Following careful de novo review, and having construed the
evidence most favorably to White, see Tusing v. Des Moines Indep. Cmty. Sch. Dist.,
639 F.3d 507, 514 (8th Cir. 2011), we affirm.2

       First, we conclude that the ADA claim fails, because the record shows
indisputably that White was excessively absent from work, and that regular and
dependable attendance was a requirement of her position. See id. at 518 (to establish
prima facie case under ADA, plaintiff must show, inter alia, that she is qualified to
perform essential functions of job with or without reasonable accommodation).
Second, we conclude that the FMLA claim fails, because KCATA granted her FMLA
leave in 2008 when she requested it and was eligible, see 29 U.S.C. § 2615(a)
(unlawful interference with exercise of FMLA rights); and further, the two-year lapse
between her FMLA leave and the later adverse employment action--refusal to rehire
her--is too long to establish a causal connection for purposes of an FMLA
discrimination claim, see Brown v. City of Jacksonville, 711 F.3d 883, 891 (8th Cir.
2013) (8 months between return from FMLA leave and termination was too long to
establish causal connection).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      2
       We disagree with KCATA that the appeal is untimely: White filed her notice
of appeal one day after the court entered its judgment in a separate document.
See Fed. R. App. P. 4(a)(1)(A), (7)(A)(ii). We also decline to dismiss this appeal, as
KCATA urges us to do, under Fed. R. App. P. 28: White is proceeding pro se on
appeal, and her brief makes a discernable argument.

                                         -2-